Title: From Richard Cranch to Abigail Smith Adams, 23 March 1809
From: Cranch, Richard
To: Adams, Abigail Smith


                        
                            Madam
                            Quincy March 23d 1809
                        
                        Agreeably to your request I have been recollecting some particulars respecting the antient and honourable family of Quincy (from which you are descended) that I have met with in reading or that my long acquaintance with the family have brought to my knowledge. It appears from antient historians, particularly from Mathew Paris,  who flourished in the thirteenth century, that Robert De Quincy came to England with William the Conqueror, and that his son Robert was father of Saer De Quincy who was created Earl of Winchester by King John in the year 1207. This Saer De Quincy was one of the barons who signed the Convention between that King and the Barons on which the Magna Charta was founded. Our honourable friend, John Adams Esq, late President of the United States told me that he had seen the original signature yet preserved in the British Museum. Roger de Quincy son of Saer succeeded his father as Earl of Winchester in the year 1219, and died without issue male in the year 1264. when, I suppose, the title of Earl of Winchester ceased in that family. With respect to the origin of the name I would observe that the learned Camden informs us that “the surnames in families began to be taken up in France and England about the year of our Lord one thousand” and he adds “that the most in number the most antient and of best account have been local, deduced from places in Normandy and the Countries confining, being either patrimonial possessions or native places of such as served the Conqueror, or came in after out of Normandy.” The family of Quincy originally called themselves De Quincy as much as to say of Quincy; so I suppose they took their surname from some place of that name in Normandy, or not far from it. And here I will venture a conjecture.—I have found somewhere in my reading that there is a parish called Quincy in the diocese of Troyes in Champaign, where formerly stood the monastery of the Paraclete built in the twelfth century by the unfortunate Peter Abelard and afterwards given by him to his beloved Eloisa, when she took the veil. Why may not this probably be the place from whence the family took their name? I find that the name De Quincy has been of long continuance in France. The historian Philip de Comines who wrote in the latter part of the fifteenth century mentions that in the time of the war between the Duke of Burgundy and Charles the eighth, King of France a Gentleman by the name of Simon De Quincy was in high esteem at the Court of Burgundy, and was employed by the Duke to negotiate a peace between him, and the King of France:—Since writing the above the Hon. Mr. Adams (the late President) informed me that there is a town in France in the diocese of Meaux that is named Quincy, & that there was lately a Marquis de Quincy who wrote a military history of the wars under Lewis the 14th. The name and family also have been very honourable in England in antient times after they ceased to be Earls of Winchester; as appears by a letter from England written by a very sensible relation of yours, Miss Anna Quincy to your late brother Samuel Quincy Esqr dated at Oakley the 22d of April 1778. In this letter she says—“You will find in the peerage of England that the daughters of those Earls (viz. of Winchester) married into the most illustrious families in this Kingdom; and many of them now quarter the same arms that we use. There is a history of Northamptonshire by a Mr. Bridges only one volume of which was published; in which is an account of the family; and particularly of a daughter of an Earl of Leicester of our name being married to an Earl of Northampton, and Castle Ashby the seat of the present Earl of Northampton in this County was given as a marriage dower with that lady.”—In the same letter your cousin says further—“The Quincys no doubt came into England with William the Conqueror. One branch of the family went to New England in Charles the First’s time being driven from this country by political and religious disputes.” The branch that your cousin alludes to was Edmond Quincy of whom I find honourable mention made in a sermon preached by the Revd Mr. Hancock (father of our late Governour) on the death of your Grandfather. In that sermon he says that “he came early into Boston, that he was a member of the Old Church there in the year 1638; and that he died in Boston about the thirty third year of his age; and that his son Edmund came and settled in Braintree; and was a Gentleman of distinction among our fathers, being one of his Majesty’s justices of the peace and a Leiutenant Colonel of the Regiment there.” He died January 7, 1697/8 in the seventieth year of his age. This Col. Edmund Quincy had two wives. The late Norton Quincy Esqr was one of his descendants by his first wife (Joanna) and was the last of the name in that line. His second wife was Elizabeth the daughter of Major General Daniel Gookin of Cambridge. Your Grandfather Judge Edmund Quincy was his son by this second wife. He was educated at Cambridge and took his first degree in the year 1699. He was a man of piety and virtue and an ornament to the Christian profession. He was esteemed by his contemporaries as one of the wisest and most prudent men of his day. He was early taken notice of by the public, and was made Colonel of the militia, a Judge of the Supreme Court and one of the King’s Counsellors under the old royal government. And when matters of great importance to the (then) Province of Massachusetts were depending before the British Court, he was appointed to appear there in behalf of his native province. And accordingly he went on the publick business to London where he died of the small pox very soon after his arrival having taken the disorder by inoculation. He departed this life on the twenty third of February 1737 in the fifty seventh year of his age. He was buried in the dissenters’ burying ground in Bunhill fields, London, where a decent monument was erected to his memory with an elegant Latin inscription at the charge of the Province of Massachusetts. The Rev. Mr. Dunham, one of the London Dissenting ministers pronounced a handsome funeral oration at his grave. Your Grandmother Quincy was a daughter of the Rev. Mr. Josiah Flint, Pastor of the Church at Dorchester and was sister to the learned and venerable Henry Flint Esqr, who was for many years a tutor at Harvard College. She outlived your Grandfather but about six months. She died suddenly on the 29th of August 1737 in the 60th year of her age, leaving four children, two sons and two daughters viz Your uncle Edmund Quincy Esqr, Your father, your aunt Wendell and your aunt Jackson. Since that time you are well acquainted with their posterity and the circumstances of the family.I think it worthy of observation that the Quincys have been friends to liberty and the rights of the people from the most antient times. When the English baron made that noble stand in the beginning of the 15 Century, that obliged King John to grant the Magna Charta, Saer De Quincy was one of them. And although more than five centuries have rolled away since that great event, yet the spirit has not been lost. Your worthy brother, Josiah Quincy Esqr (whom I dearly loved from his childhood) in the most trying times of our Revolution, exerted his great abilities, with success, in favour of the rights of the people, which were again infringed by a successor of him, who was forced to grant the great character of English Liberties. I am peculiarly happy to find that his son has risen up in his father’s stead, as our defender, at a time when our dearest rights are again in danger of being taken from us by internal corruptions and political deceit; and that he has supported our cause in Congress, with that strength of Argument and firmness of spirit, which neither the reason of his opponents could answer, nor their shameless effrontery dismay—That the same love of country with a like ability to exhibit it in defence of its rights may long continue to be the honour of your family is the wish of your most obedient servant
                        
                            Richard Cranch
                        
                        
                            I hope, Madam, that your candour will excuse the faults in the writing and composition of this Letter when you consider that the writer of it is in the eighty third year of his age.
                        
                    